Citation Nr: 9908986	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-06 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from May 1985 to May 1991.  

This appeal arises from an October 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran withdrew his appeal as to all 
issues except service connection for a low back disability in 
August 1998.  

Service medical records reveal that the veteran injured his 
back in May 1987.  It was reported that a ten to fifteen 
pound object hit him in the back at work.  Left lumbar muscle 
strain/contusion was the assessment.  The veteran was 
prescribed Motrin and placed on limited duty for 3 days.

The veteran was released from military service in May 1991 
and the following month filed a claim for compensation for 
disability of his back.  

A VA examination in August 1991 noted that the veteran 
sustained a back injury during his military service and still 
had intermittent low back pain aggravated by bending.  
Examination of the lumbar spine was normal with no limitation 
of motion.  Diagnoses included past history of low back 
strain.

By a decision dated in October 1991, service connection for 
residuals of contusion/strain of the lumbar spine was denied 
on the grounds that no residuals were found on the recent 
examination.

At his videoconference hearing before a Member of the Board 
in November 1998 the veteran requested that he be given an 
opportunity to submit records of treatment for his low back 
from his private physician.

In January 1999 the veteran submitted private medical records 
beginning in November 1993 which include treatment for low 
back pain which the physician noted was "status post injury 
in the Navy."  The RO has not had an opportunity to review 
this new evidence.

The Board finds that the veteran has presented a well-
grounded claim of entitlement to service connection for 
residuals of a low back injury and that he should be accorded 
another VA examination, by an orthopedic specialist, in order 
to clarify if the veteran's current low back pain is related 
to the injury he sustained during his military service.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since his release from 
military service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should arrange for the veteran 
to have a VA orthopedic examination.  The 
purpose of the examination is to 
determine if there is any relationship 
between any current low back disorder and 
the low back injury in service.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran of his in-
service back injury and of his subsequent 
back problems.  The examiner should 
diagnose any current low back disorder 
and offer an opinion as to the degree of 
probability that the current low back 
disorder is causally related to the low 
back injury in service.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


